Dismiss; Opinion Filed December 20, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01021-CV

                       BRIAN E. VODICKA, Appellant
                                   V.
        MICHAEL B. TOBOLOWSKY, EXECUTOR OF THE ESTATE OF IRA E.
                         TOBOLOWSKY, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-08135

                             MEMORANDUM OPINION
                          Before Justices Myers, Schenck, and Carlyle
                                   Opinion by Justice Myers
        This appeal challenges two orders concerning post-judgment discovery. By letter dated

November 20, 2019, we questioned our jurisdiction over the appeal as the orders did not appear to

be appealable. See Bielamowicz v. Cedar Hill Indep. Sch. Dist., 136 S.W.3d 718, 723 (Tex. App.—

Dallas 2004, pet. denied) (“Mandamus is appropriate to obtain judicial review of a trial court’s

post-judgment discovery order.”). We directed appellant to file, no later than December 2, 2019,

a letter brief addressing our concern and cautioned that failure to do so would result in dismissal

of the appeal without further notice. See TEX. R. APP. P. 42.3(a),(c). To date, however, appellant

has not complied or otherwise corresponded with the Court. Accordingly, we dismiss the appeal.

See id. 42.3(a),(c).

                                                  /Lana Myers/
                                                  LANA MYERS
191021F.P05                                       JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 BRIAN E. VODICKA, Appellant                        On Appeal from the 14th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-19-01021-CV        V.                       Trial Court Cause No. DC-15-08135.
                                                    Opinion delivered by Justice Myers,
 MICHAEL B. TOBOLOWSKY,                             Justices Schenck and Carlyle participating.
 EXECUTOR OF THE ESTATE OF IRA E.
 TOBOLOWSKY, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.



Judgment entered this 20th day of December, 2019.




                                             –2–